Citation Nr: 1409250	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-47 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

2. Entitlement to a rating in excess of 10 percent for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1982 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The June 2010 decision rated the Veteran's service-connected right knee disorder at zero (0) percent; however, the right knee disorder was later rated at 10 percent during the course of the appeal.  See October 2010 Statement of the Case (SOC).  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The July 2010 decision denied service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

The Veteran testified before the undersigned at a July 2011 videoconference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Virtual VA paperless claims processing system does not contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  Remand is necessary to ensure that there is a complete record upon which to decide the claims and that the Veteran is afforded every possible consideration.

The July 2010 VA examination report is not sufficient to make an informed decision on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner opined that the Veteran's left knee disorder is less likely as not caused by his service-connected right knee disorder; however, the examiner failed to opine as to whether the Veteran's left knee disorder was aggravated by his service-connected right knee disorder.  Remand is required to obtain an addendum opinion on the issue of aggravation as it relates to the Veteran's secondary service connection claim.  See January 2011 Substantive Appeal (VA Form 9) and July 2010 Notice of Disagreement (NOD).

The Veteran reports that his service-connected right knee disorder has worsened since his VA examination in March 2011.  See July 2010 NOD.  He testified that he has sharp pain as well as swelling in his right knee, that his right knee buckles up to two times a month and occasionally locks, and that he wears a brace and occasionally uses a cane for ambulation.  See July 2011 Hearing Transcript.  In addition, the Veteran states that the March 2011 VA examiner failed to conduct standard motion tests.  See November 2010 Substantive Appeal.  Given the passage of time since the most recent examination and the Veteran's competent and specific reports of worsening, remand for an updated examination is required.

The RO should obtain any outstanding VA treatment records dating from January 2011 forward and associate these records with the claims file.  The RO should also allow the Veteran to submit any new evidence pertinent to this appeal.

The case is REMANDED for the following action:

1. Provide the Veteran with release forms and request that he identify any relevant private treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). 

2. Obtain any outstanding VA treatment records dating from January 2011 forward and associate them with the claims file.

3. Return the claims file to the examiner who performed the March 2011 VA examination for an addendum opinion as to the etiology of the Veteran's left knee disorder and a new medical examination of the Veteran's right knee.  If the examiner is not available, a different examiner may conduct the examination and render the addendum opinion.  The entire claims file and a copy of this remand must be made available to the VA examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion:

a. The VA examiner must provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disorder was caused or AGGRAVATED by his service-connected right knee disorder.  

b. The VA examiner must conduct a complete right-knee examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's right knee disorder.  The assessment must include the following: 

i) Provide the Veteran's range of motion of his right knee, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii) Determine whether the right knee exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum of the right knee.  The examiner must also state whether the Veteran experiences recurrent subluxation or lateral instability of the right knee and, if so, whether such subluxation or instability is best characterized as slight, moderate, or severe.  

c. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  That said, the examiner's attention is called to:

November 2009 claim for an increased rating for a service-connected right knee disorder.
 
November 2009 VA medical records, observing the Veteran's right and left knee symptoms and functioning.

January 2010 VA examination, documenting the Veteran's bilateral knee symptoms.

January 2010 radiological report, showing degenerative changes in the right knee and an intact left femoro-tibial joint.

February 2010 claim for secondary service connection for a left knee disorder, documenting a fall in December 2009 due to the buckling of his right knee and causing a left knee sprain.

April 2010 Notice of Disagreement (NOD), claiming worsening of the right knee disorder and that the disorder has resulted in a left knee disorder.

May 2010 statement, noting the "marked deterioration" of the left knee and functional limitations associated with both knee disorders.

July 2010 NODs, stating that his left knee disorder is related to his service-connected right knee disorder and that his right knee disorder has worsened.

July 2010 VA examination, opining that the Veteran's left knee disorder is less likely as not caused by or a result of his service-connected right knee disorder.

November 2010 VA Form 9, stating that his right knee disorder has deteriorated since the July 2010 VA examination.

January 2011 VA Form 9, stating that his left knee disorder results from his service-connected right knee disorder.

March 2011 VA joint examination, diagnosing a left knee sprain and right knee arthritis with partial tear of the anterior cruciate ligament.

July 2011 videoconference hearing, noting pain, swelling, buckling, and locking associated with the right knee as well as the use of knee braces, bilaterally, and a cane.

d. The examiner must provide a complete explanation of his or her addendum opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

e. If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the addendum opinion and the medical examination report to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested addendum opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disorder and 2) a rating in excess of 10 percent for a service-connected right knee disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


